Mason, J.,
delivered the opinion of this court.
This case arises under the following clause in the will of Mrs. Maria E. Reynolds, deceased:
“I also direct, that the sum of five hundred dolíais of my money shall be paid for the special benefit of the foreign missions associated with the Episcopal Church.”
The controversy in this court is between the appellant and *347the next of kin of the testatrix, and arises upon a bill of inter-pleader, filed in the court below by her executrices, the nominal appellees in this court. The decree of the court below was in favor of the next of kin, and from that decree the appellant has taken this appeal.
It is admitted, that there is in the United States a corporation named “ The Domestic and Foreign Missionary Society of the Protestant Episcopal Church in the United States of America,” and also that there ismo incorporated missionary society, domestic or foreign, or domestic and foreign, connected with the Protestant Episcopal Church other than the appellant.
The ambiguity in this will, if any exists, is not such as to warrant the introduction of extrinsic evidence to explain it. The will must be construed from its face.
The appellants’ counsel seeks to assimilate this case to that of Vansant vs. Roberts, 3 Md. Rep., 119. The striking difference between the two cases is this: In Vansant vs. Roberts, the testator provided in express terms that the bequest should go to a corporation, but the question arose out of a mistaken designation of the corporate body intended. On the contrary, in this case, the language employed by the testatrix does not indicate even, with any degree of certainty, that any corporation was designed to be the channel through which her beneficence was to pass, how then can we say that a particular corporation, to wit, the appellants, were intended as the objects of the testatrix’s bounty?
As further evidence that the testatrix may not have had an incorporated body in her mind when she prepared this devise, she gave a legacy to the sick society of Hagerstown, which was not incorporated.
As the governing point presented on this appeal is, the right of the appellants to recover, and not recognising that right, we affirm the decree.

Decree affirmed with costs.